PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/762,762
Filing Date: 23 Mar 2018
Appellant(s): Continental Automotive France et al.



__________________
Andrew J. Koopman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 14, 2022.


Prosecution History
The appellant originally wanted a patent for a hybrid vehicle in which the fuel injection system used the hybrid’s high voltage battery to run the injectors. This was rejected using a straightforward two-reference 103 involving Seufert (US Pat. No. 7,610,891 B2), who teaches a hybrid with two different voltages), and Watanabe (DE 10 2014 216521 A1), who teaches fuel injectors running on the high voltage of two different voltages. “The system of Watanabe could essentially be plugged into the vehicle of Seufert, arriving at the proposed invention of the instant application with predictable results,” the examiner wrote in the first Non-Final Rejection of the application on June 19, 2020 (pages 6-7).

Overview of Appellant’s Proposed Invention 
After filing an RCE the appellant began focusing on a “consistency test”. The idea is that fuel injectors take time to inject fuel into each cylinder during an engine cycle. If the cycle speeds up there may not be enough time for all the injections. The injection system knows the total time available and may command that the fuel injectors reduce the number of times they inject fuel by one injection if there is not enough time. For example, if there are two injections occurring, but the time for this becomes too short, the system will command the injectors to inject fuel only once per cycle. The examiner cited a third reference to teach this, namely, Casasso (EP 2083159 A1).



Grounds of Rejection to be Reviewed on Appeal
The appellant now argues in Appeal Brief filed June 14, 2022 on page 4 that:
1) “Casasso does not teach any test that includes determining if a total fuel injection time of adapted injector parameters is longer than a time available.”  
2) “one of ordinary skill in the art would not have combined the teachings of Casasso with Watanabe”. 
The examiner respectfully disagrees with these arguments. Every ground of rejection set forth in the Office action dated March 28, 2022 from which the appeal is taken is being maintained by the examiner. 

Summary Response to Argument
The examiner argued in the Final Rejection, dated March 28, 2022, that Casasso teaches a consistency test. Casasso knows how long each injection takes, and how long the engine cycle takes. Casasso also knows the time between injections. Casasso teaches that if the time between injections becomes too short, the system will reduce the number of injections. The appellant teaches that if a total fuel injection time is too short (that is, the time of an entire engine cycle), the system will reduce the number of injections. The total fuel injection time can be made up of two injections and the time between the injections. The time between the injections is a variable amount of time, while the time the injections take is fixed. As the examiner wrote in the Non-Final Rejection dated December 21, 2021, “The examiner views the applicant’s present amendment as just a different way of saying the same thing that Casasso contemplates here.”
Response to Argument
First, the appellant argues in Appeal Brief filed June 14, 2022 on page 4 that “Casasso does not teach any test that includes determining if a total fuel injection time of adapted injector parameters is longer than a time available. To the contrary, Casasso is limited  to looking at a time between injections, rather than a total fuel injection time.”
The examiner respectfully disagrees with this argument. The examiner replied to this argument in the Final Rejection dated March 28, 2022. That reply went as follows, with some additional underlining for emphasis, inserts in brackets, and the addition of Figure 1 of this Response, which is Fig. 2 of Casasso:
As pointed out in the “Response to Arguments” section of the last Detailed Action [the Non-Final Rejection dated December 21, 2021], Casasso contemplates the overall injection time, which is known because Casasso teaches in paragraph 0027 that when the time difference between two successive fuel injections becomes too small, the injections actually merge into one long injection. What this means is that the fuel injectors essentially continue to inject fuel rather than stop and then start again, which is to say, close and then open again. When two injections merge and there is essentially one long single injection, too much fuel gets in the cylinder. Casasso states regarding this single long injection that it has an “energizing time, which is equivalent to the merge of the two nominally separate injections.” In other words, Casasso is considering what the energizing time is for not just one, but also for two separate injections. So Casasso knows the length of each injection cycle. And Casasso also knows the time between the two cycles because he talks about the time difference between the two cycles becoming too small. 
Casasso explicitly teaches that if the time between the two cycles becomes too small, then the system should drop down to one injection. Casasso could not know that the energizing time for one long merged injection is “equivalent” to the energizing time of two “separate injections” if Casasso did not know the total injection time of the two separate injections in the first place. Therefore, Casasso knows all the time quantities involved in the system.
To determine if Casasso reads on the present invention it is important to know if the time for each separate injection is known by Casasso. If it is, and Casasso knows the time between the injections (which we know he knows), then it would be a simple matter of mathematics and only a matter of design choice whether a person measured the time between injections or the overall time across two injections to determine whether to have two or one injection. In paragraph 0005 Casasso explains that there is an “energizing time (te)” which is the commanded beginning of an injection cycle. As can be seen in Fig. 2 [of Casasso, Figure 1 of this Examiner’s Answer], te is a single point in time. (Note that the second Y-axis is “I” or current.) In Fig. 2, although te is a fixed time, the time it takes for the current to actually reach the injector anchor and the time it takes the injector to actually open (Lo) can vary with parameters such as temperature. Paragraph 0020 states that the processor calculates the nominal start time te.
The commanded end of the cycle is also shown in Fig. 2. This end is when the current command ends. Just like at te where the current “I” begins to ramp up at different rates, so at the end of the current command, the current command ramps down at different rates. This does not mean that the current command starts and stops at different times, but that the current itself does. The commanded time of injection is set by the controller and has a definite and known start and stop time. 
So the commanded injection open and close time is known, as seen in Fig. 2. The current command in Fig. 2 is a commanded duration. The duration is known with such definiteness that it can be graphed, and is graphed in Fig. 2. It is true, as the applicant notes in the Remarks, that the start and end times can be adjusted, as described in paragraphs 0022-0024. Yet this adjustment is still done by the processor and is a known quantity. The processor knows the entire time exactly how long the cycles for each injection are. 
Most modern fuel injection systems use electronic controllers to adjust the injection times. When the RPM of the engine changes, injection times must also change. Casasso adds that the injection time can be slightly adjusted for a given RPM to compensate for slow moving injection anchors. 
So Casasso teaches known injection times and a variable time between them. Casasso teaches that if the time between injections gets too short, the system should drop down to one injection. Casasso knows all the quantities that make up the total time across two injections, that is, Casasso knows the injection time and the time between each injection. Casasso notes that the total time between injections can become shorter. So Casasso teaches that if the time between injections gets too short then the system should drop down to one injection. That teaching is mathematically identical to teaching that if the overall time across injections is too short then the system should drop down to one injection, which is what the present application teaches. It would be obvious to a person of ordinary skill in the art that the two concepts are identical. 
This fact becomes especially persuasive when one further compares Casasso’s reasoning to the present application’s. On page 4 of the specification of the present application the applicant states that, for a given RPM, modern engines often perform fuel injection in stages, but if multiple injections are not possible, then the number of injections will have to be decreased. Page 6 of the specification teaches that the time the injectors take to inject fuel can change with electrical properties. Casasso, Fig. 2, says this as well. 
Page 7 of the present specification teaches determining a corrected “start of injection” time that relates to the engine angle. Casasso similarly teaches in paragraph 0018 and 0022 that the injection start time can be adjusted with respect to the crank angle. The present application teaches on page 7 that the “correction injection time Tic is “Ti + Ts,” where Ti is the “initial injection time” and “Ts” is the “compensation time”. This is essentially identical to what is found in Casasso, paragraphs 0022-0024, in which Casasso teaches that the “injection start time” can “be anticipated,” i.e. the injection time can be commanded to start a bit earlier. 
Therefore, in the present application, the commanded injection time changes, just like it does in Casasso. This means that for a given RPM of an engine, an injection time can get longer. If it gets too long, there is no longer enough time for two injections and the system drops down to one injection per cycle. This is exactly what happens in Casasso with the same known quantities. In both applications, the commanded injection time can be adjusted, but the system knows what those times are. The applicant proposes determining when to drop down from two to one injection by measuring the overall injection time over two injections and determining if that time is too short for two injections for a given RPM. Casasso proposes determining when to drop down from two to one injection by measuring the time between injections and determining if that time is too short for two injections for a given RPM. Mathematically the two are identical. It would have been obvious to a person of ordinary skill in the art that the two teachings are the same. No particular benefit is gained from doing the mathematics the way the applicant proposes. Therefore, the examiner respectfully maintains the rejection. 


    PNG
    media_image2.png
    359
    484
    media_image2.png
    Greyscale

Figure 1 – Casasso Fig. 2

Second, the appellant argues on page 6 of the Appeal Brief that “while Casasso may lower the number of injections, it does so for completely different reasons that [sic] the claim invention.” The idea that Casasso and the present application change the number of injections “for completely different reasons” is not persuasive. The examiner respectfully disagrees with this argument. The reason Casasso lowers the number of injections, as stated in paragraph 0027 of Casasso, is to prevent the injector solenoid from essentially staying open as the two injections bleed into one another and thus emitting too much fuel into the cylinder. Casasso wants a consistent amount of fuel to be injected. The appellant does too, and therefore runs a “consistency test” (basically checking to see if the timing of injections is correct). Maintaining a good injection time is necessary, as the  appellant’s filed specification states on page 4 “so as to optimize fuel combustion”. 

Third, the appellant argues on page 6 of the Appeal Brief that the examiner uses hindsight to find the teachings of the appellant in Casasso. The examiner respectfully disagrees. As the examiner has stressed, the teachings of Casasso and the present application are mathematically the same because they contain all the same terms. They both teach that two injection times plus one space between the injections must be greater than or equal to a fixed amount; if not, then drop down to one injection. That equation can be switched around. The present application moves around the terms to say: If the space between the injections is less than or equal to a certain quantity than drop down to one injection. 
If Casasso annunciates the basic equation, should the present appellant receive patent protection for rearranging the terms? That is the fundamental question before the Board. The examiner maintains that such rearranging is obvious, especially when all the quantities are known. 
Fourth, the appellant argues on page 4 of the Appeal Brief that “one of ordinary skill in the art would not have combined the teachings of Casasso with Watanabe”. The appellant makes a similar argument on page 7. The applicant argues that Watanabe teaches that fuel injection start time and injection length should not be changed. The examiner responded to this argument in the Final Rejection, filed March 28, 2022. The response read as follows:
The…argument the applicant makes…is that one of ordinary skill in the art would not combine the teachings of Casasso with Watanabe…The applicant points to paragraphs 0009 and 0075-0098 [of Watanabe]. Paragraph 0009 teaches that, by changing the capacitor characteristics of an injector system, the delay of the opening of an injector is avoided. Paragraphs 0075-0098 make a similar point, especially paragraph 0078 which states that “injector opening delay…can be prevented.” Watanabe in these paragraphs is coming up with a solution to the same problem faced by Casasso, namely, that due to electrical characteristics or temperature, the injectors are not opening fast enough. Casasso and the present application’s solution is to command the injectors to open slightly earlier. Watanabe’s solution is to change the electrical characteristics of the injector. But Watanabe does not teach away from what Casasso does. Effectively, Watanabe and Casasso achieve the same thing: the injectors actually do open when they are supposed to. Since both Watanabe are Casasso are seeking to solve the same problem, and are furthermore in the same field of endeavor, they can be properly combined based on the In Re Bigio court decision, as discussed in the MPEP §2141.01(a) I.
	Furthermore, Fig. 9 of Watanabe (Figure 2 of this Examiner’s Answer) looks similar to Fig. 2 of Casasso (Figure 1 of this Examiner’s Answer). In Watanabe, although the “Spulenstrom” or “coil current” begins at the same time, its effect is felt later in some cases. The “ventiloffnugszeitpunkt” or “valve opening timing” is changed. This is essentially what is conveyed in Casasso, Fig. 2. Therefore it is difficult to see how it can be argued that these disclosures teach away from one another. Furthermore, Watanabe was not being used in the rejection to teach what Casasso teaches. To teach away, Watanabe would have to teach that the beginning of current flowing to the solenoid injection should NOT start earlier. But Watanabe does not teach this. Watanabe only says that the disclosure of Watanabe prevents the injector timing from getting out of sync with the engine cycle by the injector opening too late. See Watanabe paragraph 0009 and 0078. The disclosure of Casasso also prevents this from happening. The two disclosures seek to solve the same problem and are not incompatible.


    PNG
    media_image3.png
    364
    597
    media_image3.png
    Greyscale

Figure 1 – Fig. 9 of Watanabe

	Fifth, the appellant argues on page 8 of the Appeal Brief that claim 8 should be allowable because Watanabe “teaches away from adapting a fuel injection time, namely, by changing capacitor charging to prevent changes in the start time or length of injections.” The examiner respectfully disagrees with this assessment of Watanabe. Watanabe teaches in paragraph 0009, which the appellant cites in this argument, that “the following can be prevented. Charging the output capacitor to a target voltage occurs too late, and the opening of an injector is delayed.” As made clear in paragraphs 0078, Watanabe wants to avoid “an injector opening delay due to late charging”. Casasso also avoids this same problem, as has been covered in the response to argument four of the appellant. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                                                              
                                                                                                                                                        
Conferees:

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664